The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on June 9, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797                                                                                                                                                                                                        
At least two new reference has come to examiner’s attention showing actual data on the Transpafill® material.  The first is a technical bulletin printed in 1984 and the second is selected pages form another document having the same title.  While the second document does not show a printing date, the last page clearly says “Printed in West Germany”.  Based on the fact that the country of West Germany was reunited with the country of East Germany in 1990 to form the current country of Germany, the second reference is believed to have a publication date prior to 1991 which makes it prior art for the instant application.  Since these documents are clear evidence that one of ordinary skill in the art would have had the information in these documents for the material used in the applied Thym reference prior to the filing date of the instant application, prosecution is being reopened.  
Examiner makes the following findings of fact with respect to several aspects of the claims and properties that one of ordinary skill in the art would have understood and/or expected to be present in the instantly claimed device.  
The actual particle size requirement
® (Traspafill®, column 9 table on lines 26-42) is a particularly preferred filler for the detection layer.  In particular, lines 10-12 teach that the average granulate size of the particularly preferred primary particles is about 0.06 m (60 nm).  With respect to this material, examiner attempted to determine what if any difference there is between the claimed actual average particle size and what Thym calls the “average granulate size” of the “primary particles”.    
The newly cited and applied Degusa Technical Bulletin “Precipitated Silicas and Silicates” (1984) clearly shows that the TRANSPAFILL® material was known be in the form of agglomerates as well as having knowledge relative to the primary particles size of the material.  In addition to this, the undated version of a document having the same title shows that at some point the average agglomerate size was being reported for this material instead of the average primary particle size and that the average agglomerated particle size was 8 m for the Transpafill® material.  Previously applied references such as the Darsillo patent, assigned to the Degussa Corporation and directed to the structure of precipitated silicates and silicas, pointed to this being the case, but these new reference makes it clear that the TRANSPAFILL® material of Thym would have been understood to be an agglomerated material with actual particle sizes greater than the average primary particle size.    
With respect to the actual particle size property limitation paragraph [0020] defines the actual particle size to be "the particle size of the particles in the detection layer, in the form in which the particles are actually present in the detection layer."  The instant disclosure does not present any data to show actual particle sizes in the films produced in the examples.  Examiner searched to determine the average particle size of the various materials tested.  In this respect, examiner was able to determine an average particle size for the claimed sodium aluminum silicate material after grinding of about 0.3 micrometers (300 nanometers see paragraph [0086] of the specification filed May 3, 2011) with over 90% of the particles being finer than 0.5 micrometers.  Thus for examination purposes, since examiner is not able to measure the actual particle size in the Thym detection layer, examiner will treat the actual particle size limitation of claims 30 and 46 as being met if there is a showing that the particle size of particles used as scattering particles within the composition of Thym in the final detection layer should be a size within that being claimed in these claims.  
The detectable change time requirement
With respect to the requirement in claim 30 that the detectable change is complete in less than 10 seconds, examiner notes that the claim does not require anything relative to the size (area, volume and/or thickness) of the test field and/or detection layer.  The only requirements are directed toward the sample volume, that the detection layer includes a detection reagent and sodium silicate particles with certain size requirements and detection of the optical change of the test element being performed with a spatially resolving optical detector.  In trying to determine the scope of claim 30 to be applied during examination, examiner to see what the instant disclosure teaches about each of these elements/requirements.  In that respect, examiner points to paragraph [0028] and examples 1 and 2 and in particular the specific paragraphs referenced below from these examples in the specification filed May 3, 2011.  Paragraph [0028] teaches several important things about the at least one detection reagent/layer.  It can be set up in particular such that the detectable change is completed within a period (reaction time) which is less than 60 seconds, preferably less than 40 seconds, and particularly preferably 20 seconds or less.  If, for example, the detectable change includes an optical change in the form of a color change, reaction time can be defined by, for example, that timespan from the application of the sample to the test field within which a color reaction is completed to the extent that the relative reflectance subsequently changes by less than 1% per half a second.  The relative reflectance can, for example, be the ratio of the reflectance to a reflectance of a test element with no sample and/or to a calibration standard.  Where possible, this is the definition of reaction time that examiner will use to determine if a reference meets the reaction time limitation of the claims.  Paragraph [0028] also teaches that the reaction time can, for example, be set by appropriate selection of the test chemistry of the detection reagent and/or by the total composition of the test field and/or by the particle size distribution used in the diagnostic test element.  In other words there are a number of different compositional factors that can potentially influence the reaction time including test chemistry, the total composition of the test field and the particle size distribution.  
With respect to the test chemistry, instant paragraphs [0070] to [0081] teach a test chemistry and removal layer composition for sample A that is substantially similar to that presented in column 9, lines 21-64 of the below applied Thym patent.  Instant paragraph [0065] teaches that the example presents data to compare the device of the invention with conventional 
With respect to the total composition of the test field language used in paragraph [002] of the instant disclosure, examiner is not sure what that means.  However, it most likely includes the test field dimensions.  Since the claim does not require any dimensions such as thickness of the layers and or area of the test field or detection layer, examiner will treat claim 30 as covering any size or dimensions for the test field.  Also, since the evidence of record points to particle size not being critical to the time it takes for the detectable change to be complete, that leaves the sample size and the detection reagent as the only limitations of claim 30 which can affect and/or control the reaction time.  Thus for examination purposes, the reaction time limitation of claim 30 will be treated as being met if the detection reagent is similar to that described in the instant disclosure and the sample size is less than 0.30 microliters.  With respect to the spatially resolving optical detector limitation of claim 30, claims 37-40 provide further limitations on this type of optical detector.  Thus for examination purposes, the spatially resolving detector will be treated as met by any of these further limitations.  
With respect to the requirement that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm, examiner first notes that this limitation/requirement is simply a property of the particle size distribution.  With respect to this, paragraph [0117] of the instant specification teaches and/or admits in the last bullet that sodium aluminum silicates, such as Sipernat 44 MS (Degussa/Evonik) for example.  These fillers are either already available in the desired particle size or particle size distribution or can be processed by grinding to the required particulate size or particle size distribution.  In other words, applicant has admitted that there are commercial products which are already available with the desired/required particle size distribution.  Applicant has also admitted that one can 
With respect to the result of a grinding process, the only place examiner can find a description of a grinding step with a characterization of the powder that is produced is in paragraph [0086] of the instant specification.  In that paragraph, the grinding step produced a material with a d50 (average particle size?) of about 0.3 micrometers which had a d90 of about 0.5 micrometers.  Since a d90 value is the particle size that 90% of the particles are finer than that particle size, this ground material inherently meets the limitation that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm.   If a similar particle size distribution is obtained as the d50 increases, the d90 would have been expected to show a proportional increase as well.  Thus for a d50 of 0.5 micrometers or 500 nanometers the d90 would be expected to be about 0.5 µm X 0.5 µ / 0.3 µm or about 0.8 µm.  From this example, it is clear that if the grinding step of applicant produces a typical/expected particle distribution, a d50 and/or an average particle size of about 0.5 µm or 500 nm would have also been expected to inherently meet the requirement that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm.  Thus for examination purposes examiner will treat the requirement that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm as inherently met by a showing that an average particle size over the range in claim 45 is obvious based on the instant disclosure as explained above.  
With particular reference to claim 23, as explained above the a particle distribution based on average particle sizes less than about 500 nm would have been expected to inherently meet the limitation that at least 90% of the particles of the final detection layer have an actual particle size of less than 1 micrometer.  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15-20, 23, 30, 34, 37-40 and 44-45 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least 70% of the particles of the final detection layer having a particle size greater than 50 nanometers have an actual 
Claims 15-20, 23, 30, 34, 37-40 and 44-45 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a range of volumes, dimensions of the detection layer and a range of times for the detectable change to be completed, does not reasonably provide enablement for any volume less than 0.3 microliters, no dimensions relative to the size of the detection layer and/or any time less than 10 seconds for completion of a detectable change.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The language of claim 30 includes sample volumes and reaction times that approach zero.  With respect to this, paragraph [0031] of the previously cited Knappe patent publication (US 2006/0003397) teaches that that the reaction film is permeable for the sample liquid.  Adjusting the porosity or the particle size of the materials forming the reaction film can optimize this permeability.  In one embodiment, the film is designed such that red blood corpuscles are retained on the upper side of the test element whereas dissolved sample components such as the analyte can penetrate into the reaction film.  The analyte reacts with the test reagent to form an optically detectable reaction product, e.g. NADH in the case of a glucose determination.  In this process a diffusion equilibrium is established between the blood retained 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-20, 23, 30, 34, 37-40, 44-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thym (US 6,036,919) in view of Degusa Technical Bulletin “Precipitated Silicas and Silicates” (1984, newly cited and applied, and hereinafter called Degusa ‘84), Zanzucchi (US 2004/0191119), Wilsey (US 2004/0031682), Barnard (US 2001/0012539) and Hartmann-Thompson (US 2005/0090015) or Arai (US 4,895,704). 
With regard to claims 30 and 46, Thym teaches a method of making a diagnostic test element and process/method for detecting an analyte in a sample of a body fluid (whole blood, see abstract, column 2, line 65 to column 3, line 4) using the diagnostic element, comprising: applying a very small volume (3 microliter for a test field of 5x6 mm, column 5, lines 20-25 and column 6, lines 61-65) of the sample to a diagnostic test element configured to detect the analyte in the sample (figures 1-5), the diagnostic test element comprising at least one test field (1) having at least one detection layer (3) comprising a detection reagent (example 2, column 9, lines 25-45 for glucose using Transpafill® particles), a loading side for applying the sample (5) and a detection side (6) for detecting a change in the detection reagent, wherein the detection reagent is configured to undergo at least one optically detectable change in the presence of the analyte, the detection layer further comprising particles comprising aluminum silicates with a sodium aluminum silicate, Traspafill® being particularly suitable), column 4, lines 10-12 of Thym teaches that the average granulate size of the particularly preferred primary particles is about 0.06 m (60 nm); and detecting the optically detectable change in the detection reagent in the presence of the analyte.  Column 3, lines 34-41 teach that the first layer contains a weakly light scattering filler and the second layer contains a strongly scattering pigment and may also contain a filler.  Column 4, lines 3-11 deal with the weakly scattering filler (Traspafill®) and column 4, lines 12-19 teach characteristics of the pigment (a refractive index of 2.5 and an average m  to about 0.8 m).  Column 7, lines 5-17 teach that it is possible to use an instrument to make reflectance measurements of the color change and that this method is advisable for achieving quantitative results that are as accurate as possible.  See example 2 for the 4 different instrumental measurement variations used in which the measurement was stopped after 21 or 30 seconds or after a change in reflectance condition was met during a series of measurements spaced 3 seconds apart.   Column 2, lines 38-44 teach that the object of the Thym patent is to provide an easily be manufactured test carrier with which an analyte can be easily and rapidly determined from whole blood in a haematocrit-independent manner with the smallest possible volume of blood.  Column 3, lines 19-24 list a variety of film forming polymers that can be used in the device including polyvinyl esters, polyvinyl acetates, polyacrylic esters, polymethacrylic acid, polyvinyl amides, polyamides and polystyrene and mixed polymerizates such as of butadiene, styrene or maleic acid ester.  Column 3, lines 42-53 teach that the layers of the device can be penetrated relatively rapidly by sample liquid and have good erythrocyte and blood pigment separation properties.  The swelling properties should be so good that for a test in which the rate of color formation--such as for example of a glucose test reaction--is mainly dependent on the penetration of the sample liquid through the layer, the optically detectable reaction is measurable after a maximum of one minute.  This section teaches the use of methyl vinyl ether maleic acid anhydride copolymer, xanthan gum and methyl vinyl ether maleic acid copolymer as possible swelling agents.  Column 4, lines 40-53 teach a thickness for the device that, in its most preferred range is no more than 80 micrometers (0.08 mm) thick with the second layer being 2-5-times thicker than the first layer.  This encompasses the thickness dimensions taught in paragraph [0015] of the instant specification.  Column 9, lines 21-64 teach a detection layer composition/chemistry that is substantially similar to instant paragraphs [0070] to [0081] teaching a test chemistry and removal layer composition for sample A.  
Thym is silent regarding the type of detector used and does not teach an average particle size in the range of from about 70 nanometers to about 500 nanometers in the detection reagent or that the detectable change is completed within a period of less than 10 seconds. 
In the technical bulletin Degusa ’84 describes that production, characteristics and applications of precipitated silicas and silicates.  Pages 2-3 give an overview of the production of these precipitated silicas and silicates.  Of note is that the process includes rapidly mixing acids and alkaline silicate solutions with water or salt solutions to form nuclei and regulate particle ®, the preferred material of Thym, and Sipernat® 44, which are the two aluminum silicate products listed in the instant disclosure.  On page 7, a description of the analytical methods and physiological behavior is presented for the materials discussed in the technical bulletin.  Of relevance to the instant claims is the particle size description teaching that the average primary particle size can be determined from electron micrographs.  The diameters of approximately 3,000 to 5,000 particles are measured and the arithmetical mean is calculated.  The primary particles are not usually found separate from each other but appear in the form of aggregates and agglomerates.  The "agglomerate" particle size of precipitated silicas and silicates depends on the milling process and is measured by the Coulter Counter® or Alpine air jet sieve.   Page 10 presents a table with the typical values of the characteristics for silicates including Transpafill® and Sipernat® 44.  Of relevance to the instant claims and/or understanding the Thym disclosure is that the average primary particle size of the Transpafill® material is 15 nm.  Examiner also notes that the second page of the reference has a listing of other document produced by Degusa related to the products.  From these literature reference numbers 20 and 24 appear to be related to and/or could contain relevant information about the Transpafill® material described by Thym.  
In the patent Zanzucchi teaches an analyte concentration detection device for the detection of the presence and/or concentration of an analyte in a sample of bodily fluid using different optical arrangements including diffuse transmission, diffuse reflection (see figures 2 and 6) and edge or waveguide illumination.  The device and method includes a detection component that can be in the form of an array of optical detection elements.  A number of assay pad (20) constructions are described which may include at l) samples of various types.  Paragraph [0061] teaches a nominal 250 nanoliter maximum body fluid sample volume used to effect a color change in the assay pad produced by a chemical reaction triggered by the presence of a specific analyte contained in the sample of body fluid, such as glucose.  This paragraph gives dimensions 2.  The figures clearly show that the assay pad has dimensions that are less than the size of the chamber in which it is placed.   Figures 9 and 10 represent a scan performed by an arrangement possible in the device.  Figure 9 is a picture of a test spot formed on a commercially-available assay pad.  Figure 10 is a plot of the signal generated by an array of detector elements as they are scanned along the dashed line of figure 9.  As illustrated in figure 10, the lower voltage readings correspond to the area occupied by the test spot of figure 9 along the dashed line. Paragraph [0066] teaches that figure 11 shows one possible construction for the assay pad.  The assay pad construction (1100) has a sample application side SA as well as an analysis side A.  According to one construction, the assay pad is composed of at least 3 constituent components: a blocking component (1102); a membrane component (1104); and a chemical reagent component (1106).  When the sample to be analyzed is composed at least in part of whole blood, red blood cells are separated from the plasma, which is then transported to the reagent component which includes enzymatic chemistries selected to produce a chemical reaction with one or more analytes present in the sample.  Paragraph [0067] teaches that the blocking component may include an agent to filter or pre-filter red blood cells such as zirconium oxide (ZrO2).  Paragraph [0070] teaches that the various constituent components of the assay pad construction shown in figure 11 as distinct layers should be understood as not limiting since components of one or more layers can be incorporated into another one or more of the layers so that one or more of the layers is not present.  Alternative assay pad constructions are shown in figures 12 and 14-16.  
The Wilsey patent publication teaches a method for determining the concentration of an analyte in a liquid sample using small volume samples and fast test times.  Paragraph [0012] teaches a desire to exhibit improved (shortened) processing periods, e.g., one half second to steady-state after application of the assay potential and 5 seconds to readout, and the ability to get an accurate and precise readout from a relatively small sample of substance, e.g., less than one microliter (l), preferably a sample volume in the l e.g., from about 0.4 to about 0.1 l.  Paragraph [0067] teaches that the time from when the substance containing the analyte is contacted with the chemical coating until it is possible to measure a reaction product is preferably minimized, and in some embodiments can be less than about 10 seconds, preferably in the range from about 2 to 6 seconds.  Paragraph [0070] teaches that, depending upon the reaction scheme, the chemistries of its components, assay periods of less than one minute are preferred, e.g., less than 30 seconds, and assay periods of even shorter duration, less than 10 seconds, are most preferred (see paragraphs [0072] and [0075] for examples taking less than 10 seconds).  
In the patent publication Barnard teaches an optical sensor including a support and a detection layer, wherein the detection layer includes: a) a luminescent material wherein the luminescence intensity of the luminescent material varies as the amount of an analyte varies; b) a reflective material having a highly efficient reflectance of the wavelengths of excitation and of emission of the luminescent material; and c) a polymeric binder to support and hold together the luminescent material and the reflective material.  Paragraph [0051] teaches that the particle size of the reflective pigments can affect the uniformity of the luminescence response, particularly large particles with average diameters greater than 5 microns when used in thin detection layers with thicknesses of 5 microns or less appears to be an example of those types of particles.  Suitable particle sizes for the reflective pigments have an average diameter in the range of 0.05 (50 nm) to 5 microns.  Preferred are particle sizes with average diameters in the range of 0.1 to 0.5 microns (100 nm to 500 nm).  A useful form of TiO2 is commercially available from different sources.  Paragraph [0058] teaches that suitable distributions of the luminescent material (2) and the reflective material (6) in the detection layer (14) include substantially uniform distributions, such as may be obtained in conventional milling processes, as well as substantially non-uniform distributions as, for example, from adsorption of the luminescent material on the surface of the reflective material or from chemical bonding of the luminescent material to the surface of the reflective material.  The luminescent material and the reflective material are preferably both substantially uniformly distributed in the detection layer.  This may be confirmed by a combination of both conventional visible light microscopy and fluorescent microscopy to 2 particles at the levels used had only a small effect on the overall permeability of the sensor or detection layer.  It was also observed from the normalized signal amplitudes that reflection by the TiO2 particles has a net positive effect in increasing the sensed signal as well as maintaining the linear response and the luminescence quenching sensitivity, as shown by the KSV values.  These advantageous results were characterized as surprising in view of the expectation that incorporating reflective materials, such as titanium dioxide particles, internally into a luminescence detection layer would both lower the luminescence output significantly and interfere with the uniformity and consistency of the luminescence quenching results, due to light blocking and light scattering.
In the patent publication Hartmann-Thompson teaches a diagnostic test element (chemical sensor) having a detection layer (transducer element and a layer of composite material, see paragraph [0021] for the definition of “composite”) having a including a polymer matrix and a solid particulate filler disposed in the polymer matrix provides chemical sensors exhibiting improved properties.  In particular, the device allows polymer matrix materials to be selected based primarily on diffusion properties, strength, stability and other physical characteristics substantially independent of limitations and compromises that arise when attempting to synthesize polymers having specific types of sensory groups chemically bound to the polymer.  The invention also allows greater ability to modify sensor response characteristics by appropriate modification of the particulate filler, whereby a diverse sensor array may be fabricated more easily and at a lower cost (see the abstract and at least paragraph [0015]).  Paragraph [0023] teaches that the functionalized particles dispersed in the polymer matrix may be prepared from solid particulates of the type generally referred to as fillers.  Examples of suitable functionalizable particles include various clays, synthetic fibers such as nylon fibers, aluminum hydroxide, calcium silicate, zinc oxide, carbon fiber, glass fiber, silica, alumina, alumina-silica, carbon black, carbon nanotubes, fullerene, silsesquioxanes, and the like.  Each of these materials has hydroxyl or other functional groups that can be reacted with a molecule having a sensory moiety to form a functionalized sensory particle that may be dispersed in a polymer matrix.  The solid particles or fillers used may have an average particle size in the range from about one nanometer to several hundred 
In the patent Arai teaches an integral multilayer analytical element having a water-impermeable light-transmissive support, a hydrophilic layer containing a water-absorptive hydrophilic polymer binder and a spreading layer superposed thereon.  The hydrophilic layer of the device contains at least one reagent capable of reacting with a component of a sample to produce a light detectable species and light-scattering particulates.  The last paragraph of column 4 teaches that suitable mean particle size of the light-scattering particulates is in the range of about 0.1 µm (100 nm) to about 2 µm, preferably about 0.2 µm (200 nm) to about 1 µm.  Examples of the light-scattering particulates are titanium dioxide particulates such as rutile, anatase and brookite microcrystalline particulates having a particle size of about 0.1 µm to about 1.2 µm, barium sulfate particulates and aluminum particulates and microflakes.  Titanium dioxide particulates and barium sulfate particulates are preferable.  Examples 1, 2 and 4 give layer compositions incorporating titanium dioxide particulates with a particle size of 0.20-0.35 µm, 200 nm - 350 nm).  The paragraph bridging columns 5-6 just prior to the examples teaches that uniform application of the layer containing the light-scattering particulates is easy because of its low concentration.  In the measurement using the multilayer analytical element, the base line is stable, and reproducibility is high.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spatially resolvable detector such as the imaging detectors of Zanzucchi and modifying the dimensions of the detection layer to dimensions capable of analyzing a sample volume less than 0.3 microliters such as taught by Zanzucchi in the Thym method because of the ability to measure the concentration of analytes in sample volumes of different sizes such as the 250 nL volume based on the size of the detectable spot and averaging the measured color change within that area as taught by Zanzucchi and a desire as shown by Zanzucchi to measure analytes in sample volumes less than 0.3 microliters such as the 250 nL sample volume taught by Zanzucchi.  It also would have been obvious to one of ordinary skill in the art at the time the invention was made to modify dimensions and/or reagent components of the Thym device so that if it was not l or less that it would be capable of such a property measurement in ten seconds or less as was shown to be desired and capable by Wilsey and Barnard.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a particle diameter/size for the sodium aluminum silicate material taught by Thym in the particle size range of 0.1 to 0.5 microns (100 nm to 500 nm) taught by Barnard which one of ordinary skill in the art would have recognized as being in the form of agglomerates with an average particle size greater than the average primary particle size based on the disclosure of Degusa 84 which would require a milling process to change the particle size as taught by Degusa 84 and because Barnard clearly teaches that particle sizes above 5 microns can affect the uniformity of the optical response of thin detection layers, because there is a desire to form a uniform distribution of reagent and particles as taught by Barnard, because a filler particle size in the range of 1 to 1000 nanometers provides particles that are able to achieve a better, more uniform dispersion of the particles in a polymer matrix that is used in a diagnostic test element as taught by Hartmann-Thompson, and the particularly preferred actual particle size is part of a range of preferred particle diameters used in detection layers such as the range of particle diameters taught by Arai.  As explained above in examiner’s findings of facts with respect to aspects of the claim language, the obviousness of using the Barnard range of average particle sizes (100 nm or 500 nm) would have been expected to inherently meet the limitation that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm.  
With respect to claims 15, 23 and 45, Hartman-Thompson shows that particles with an actual particle size within the limitation would have been expected to produce a detection layer that has a better, more uniform dispersion of the filler particles in the polymer than one with larger particles.  Additionally, Arai and Barnard show that it is common to use particles in the detection layer within the claimed average particle size.  Determination of the actual average particle size that best meets the device needs is a results variable determination process within the scope of one of ordinary skill/knowledge in the filler particle art and the claimed particle size maximum and minimum are within the particularly preferred range taught by Hartmann-Thompson and 
With respect to claims 16-17, the refractive index requirements are being treated as inherent in the Thym composition due to the particle material, sodium aluminum silicate (Transpafill®), being within the instant claim scope of claim 30 and one of the specific materials preferred in the instant disclosure.  
With respect to claims 34 and 18-19, Thym teaches a second layer in the test field on the loading side of the detection layer having at least one pigment (see layer 4, column 4, lines 12-19 and column 9, lines 46-67 teaching a layer containing titanium dioxide particles.  
With respect to claim 20, Thym teaches a transparent support element (2) in the test field on the detection side of the device.  
With respect to claims 37-40, the detectors of Zanzucchi are imaging detectors covering these claims.  
Claims 15-20, 23, 30, 34, 37-40, 44-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thym (as described above) in view of Degusa ‘84 (as described above), Zanzucchi (as described above), Knappe (US 2006/0003397, newly applied), Barnard (as described above) and Hartmann-Thompson (as described above) or Arai (as described above).
  	With regard to claims 30 and 46, as noted above Thym is silent regarding the type of detector used and does not teach an average particle size in the range of from about 70 nanometers to about 500 nanometers in the detection reagent or that the detectable change is completed within a period of less than 10 seconds. 
In the patent publication Knappe teaches test elements and methods for the optical detection of an analyte in a sample.  The test element includes a support having at least one transparent portion, and a one-layer film positioned on the support.  The film has a thickness when dry of less than about 10 µm.  The method includes contacting the sample 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a spatially resolvable detector such as the imaging detectors of Zanzucchi and modifying the dimensions of the detection layer to dimensions capable of analyzing a sample volume less than 0.3 microliters such as taught by Zanzucchi in the Thym method because of the ability to measure the concentration of analytes in sample volumes of different sizes such as the 250 nL volume based on the size of the detectable spot and averaging the measured color change within that area as taught by Zanzucchi and a desire as shown by Zanzucchi to measure analytes in sample volumes less than 0.3 microliters such as the 250 nL sample volume taught by Zanzucchi.  It also would have been obvious to one of ordinary skill in the art at the time the invention was made to modify dimensions and/or reagent components of the Thym device so that if it was not l or less that it would be capable of such a property measurement in ten seconds or less as was shown to be desired and capable by Knappe and Barnard.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a particle diameter/size for the sodium aluminum silicate material taught by Thym in the particle size range of 0.1 to 0.5 microns (100 nm to 500 nm) taught by Barnard which one of ordinary skill in the art would have recognized as being in the form of agglomerates with an average particle size greater than the average primary particle size based on the disclosure of Degusa 84 which would require a milling process to change the particle size as taught by Degusa 84 and because Barnard clearly teaches that particle sizes above 5 microns can affect the uniformity of the optical response of thin detection layers, because there is a desire to form a uniform distribution of reagent and particles as taught by Barnard, because a filler particle size in the range of 1 to 1000 nanometers provides particles that are able to achieve a better, more uniform dispersion of the particles in a polymer matrix that is used in a diagnostic test element as taught by Hartmann-Thompson, and the particularly preferred actual particle size is part of a range of preferred particle diameters used in detection layers such as the range of particle diameters taught by Arai.   As explained above in examiner’s findings of facts with respect to aspects of the claim language, the obviousness of using the Barnard range of average particle sizes (100 nm or 500 nm) would have been expected to inherently meet the limitation that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm.  
With respect to claims 15, 23 and 45, Hartman-Thompson shows that particles with an actual particle size within the limitation would have been expected to produce a detection layer that has a better, more uniform dispersion of the filler particles in the polymer than one with larger particles.  Additionally, Arai and Barnard show that it is common to use particles in the detection layer within the claimed average particle size.  Determination of the actual average particle size that best meets the device needs is a results variable determination process within the scope of one of ordinary skill/knowledge in the filler particle art and the claimed particle size maximum and minimum are within the particularly preferred range taught by Hartmann-Thompson and 
With respect to claims 16-17, the refractive index requirements are being treated as inherent in the Thym composition due to the particle material, sodium aluminum silicate (Transpafill®), being within the instant claim scope of claim 30 and one of the specific materials preferred in the instant disclosure.  
With respect to claims 34 and 18-19, Thym teaches a second layer in the test field on the loading side of the detection layer having at least one pigment (see layer 4, column 4, lines 12-19 and column 9, lines 46-67 teaching a layer containing titanium dioxide particles.  
With respect to claim 20, Thym teaches a transparent support element (2) in the test field on the detection side of the device.  
With respect to claims 37-40, the detectors of Zanzucchi are imaging detectors covering these claims.  
Claims 47 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thym in view of Degusa ‘84, Zanzucchi, Barnard and Wilsey or Knappe and further in view of Hartmann-Thompson or Arai (as described above) as applied to claim 46 above, and further in view of Azhar et al. (US 5,260,195, IDS) (Azhar).  While Thym discloses primary particle sizes near the range required, Thym does not disclose changing agglomerate particle size to meet the claim limitations.   
Azhar teaches the composition for detection of e.g. glucose in a blood sample using the test elements comprising enzymes and indicators as particulates in the film with specific emphasis on monodispersion of the particulates in the film, which is achieved by several hours of grinding and dispersing in an “attritor mill” with subsequent removal of the stabilized zirconium “grinding media” and a Tefzel-coated tank to avoid contamination (Examples 13 and 14-15, col. 11, 12).  Examples 17-21 teach compositions in which up to 6% of the composition is an inorganic particulate mica.  Column 13, lines 43-58 teach why it was included in the composition 
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to optimize the performance of the Thym test element production by obtaining fine monodisperse inorganic particles through a process such as taught by Azhar since it is obvious for a person of ordinary skill in the art that such monodispersion of nanoparticles provides a better performance of the test element, as it is also taught by Azhar. 
Applicant's arguments in the Appeal Brief filed June 9, 2021 have been fully considered but they are not persuasive.  In this office action, two new scope of enablement rejections have been applied against claim 30 and those dependent therefrom.  The arguments are moot with respect to these new rejections.  Examiner has also expanded the finding of facts to look at the at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm limitation and how it should be treated for examination purposes.  In the obviousness rejections two references were newly applied in the combination of references used to reject the claims while some previously applied references were removed from the obviousness rejections of the previous office action.  The newly applied references are the Degusa Technical Bulletin “Precipitated Silicas and Silicates” showing that the Transpafill® filler of Thym was known to have an agglomerated particle size and the previously cited Knappe patent publication showing that a reaction time less than 10 seconds was desirable for an optical detection element such as taught by Thym and ways to obtain such a reaction time by optimizing properties such as film thickness and film porosity.  
With respect to the argument that none of the references teach the claimed actual particle size ranges or the advantages achieved thereby (second paragraph, page 6), examiner notes that the applied Barnard patent publication clearly teaches and average particle size range that falls within the claimed ranges of claim 45.  With respect to the advantages recognized by applicant, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the 
With respect to the requirement that at least 70% of the particles on the final detection layer have an actual particle size of less than 900 nm being patentably distinct, examiner notes that he does not have the ability to measure a particle distribution to determine if the requirement would be met.  Also, although the references may not teach the specific language of the claims, it does not mean that this limitation is not met by or is not obvious in view of the combination of references.  As noted above in the findings of fact, applicant has admitted that commercial products exist with the desired/required particle size distribution.  Also admitted is that reducing the size of particles by grinding can produce a particle distribution that inherently meets this requirement.  Moreover, based on the data presented in the instant disclosure, one of ordinary skill in the art would have expected a normal particle distribution to meet that limitation for an average particle size of about 500 nanometers or less.  At this point applicant has not presented probative evidence to show that examiner treating the at least 70% of the particles on the final detection layer have an actual particle size of less than 900 nm limitation as inherently met by a material with an average particle size of about 500 nanometers or less.  Thus the argument is not persuasive for that reason.  
Examiner also looked at different ways of trying to determine under what conditions the at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm would not be met for the range of average particle sizes taught by Barnard.  If the average particle size is within the 100 nm to 500 nm range taught by Barnard, or the 70 nm to 500 nm of claim 45, it would be difficult to have more that 30 % of the particles with an actual size over 900 nm and obtain that kind of average particle size.  For example, in a mixture of particles, if 31 particles out of a hundred had an actual particle size of 901 nm with the remaining 69 particles having a single size, the following equation could be used to calculate the size of the remaining 69 particles for an average particle size of 500 nm.
(31 X 901 nm + 69 X d nm)/ 100 particles = 500 nm/particle in which d = the diameter/particle size of the remaining 69 particles.  Multiplying and rearranging leads to
27,931 + 69d = 50,000 or 69d = 22,069 nm with d ~ 320 nm.
From this example, three things can be pointed out.  First, if the average particle size for this highly unusual mixture is around 280 nm or less, d becomes zero.  Thus for an average 
In the newly cited Rainer patent publication (US 2008/0308010) another way of classifying a particle distribution is presented/used which uses a value related to or equivalent to the requirement that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm.  That value is d70 or the diameter at which 70% of the particles have a diameter/size which is less than that diameter/size.  Paragraph [0013] teaches a steepness factor, defined as 100 X d30/d70.  Table 2 shows results for a grinding process in which the particles start at a point outside of the preferred range of Barnard and end with a d50 within the narrowest range of Barnard.  Of note is that the steepness factor resulting from the grinding/milling process is at least 37.  If d70 = 900 nm and the steepness factor is 37 the value for d30 = (37 X d70)/100 = (37 X 900 nm)/100 = 333 nm.  This example also shows that it is possible to create a particle mixture that does not meet the claim limitations.  However, this example also requires that 30 % of the particles have a diameter that is less than 333 nm and more than 30% of the particles have a diameter that is greater than 900 nm with only 40 % of the particles having a diameter that in between these two values.  The newly cited Kragten patent publication is also directed toward grinding/milling to produce a particle distribution.  Table 4 shows results for different grinding/milling apparatus (see paragraphs [0111]-[0119]).  In table 4 75 and D25 are given which are similar to the values used in the steepness factor of Rainer.  What the data show is that different steepness factors result from different grinding/milling apparatus and processes using the apparatus.  Using the D25 and D75 values in place of the d30 and d70 values of Rainer give steepness factor that vary between about 14 to about 58.  If the data of table 6 is used, all steepness factors are greater than 62.  In the above example, using a steepness factor of 58 instead of 37 results in a d30 value of 522 nm.  From this value it is clear that one cannot produce a particle mixture for which the average particle size is 500 nm.  In other words there are grinding/milling apparatus and/or methods that would typically produce a particle distribution that inherently would meet the requirement that at least 70% of the particles of the final detection layer have an actual particle size of less than 900 nm over the preferred range of average particle size taught by Barnard.  This is consistent with the data given by applicant in the instant disclosure.  Thus simply arguing that a reference and/or combination of references do not teach the at least 70% of the particles on the final detection layer have an actual particle size of less than 900 nm limitation is not sufficient to show the limitation is not met by a combination of teachings showing that it is obvious to use particles having the preferred average particle size range of Barnard.  
Applicant’s arguments with respect to Darsillo and Fujiwara are no longer commensurate in scope with the instant rejection as these references have been removed from the rejection.  
For these reasons the arguments are not persuasive
The prior art made of record and not relied upon in considered pertinent to applicant’s disclosure.  The additionally cited art relates to grinding/milling of particles.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Arlen Soderquist/
Primary Examiner, Art Unit 1797